Case 3:21-cv-00142-DWD Document 29 Filed 03/05/21 Pagelof3 Page ID #231

Lie Kh

 

LY obcyt fe Jgveed

 

[4 f Llaulle (5 butatyy Techie
is LAD) Lp faced yet VA 2 CO§E Li M ae pel’ Cot
wish ple, AcNeal

 

/: eo beter < CICA “4 YO. TGY

aes (eee
i hase

S/i/7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Christopher McVe4| SL - 166406

100 North Sth Heep
Rellevile ri. 62220

 

(| - DstictC ooreC | ak
750 Missourt Ave

Cast H Louis, L |. 22 be

Case 3:21-cv-00142-DWD Document 29 Filed 03/05/21 Page2of3 Page ID #2
we
Case 3:21-cv-00142-DWD Document 29 Filed 03/05/21 Page 3of3 Page ID #233

 

f") we

itech G

Beg fe
&., Oy Oo= 2
se CS fe
Oey Cy oo a
Pa to we
Li “J f by ne =

m oD = @) 3
bie = (2, = ue
w=
eae

Oo-

oO

 
